Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/22 has been entered. 
Claim Objections
Claims 15 and 23 are objected to because of the following informalities:  
Claim 15, in light of the suggestion to cancel claim 14 in the reject below, line 1, “claim 14” should be changed to - -claim 1- - and it is further suggested that “when the predetermined tension force is applied to the bearing unit” be deleted since the application of the force is independent of the movement.
Claim 23, in light of the suggestion to cancel claim 22 in the rejection below, line 1, “claim 22” should read - -claim 5- - and “wherein the predetermined tension force is applied to the bearing unit” should be deleted. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the predetermined tension force" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 5 references applying a tension force but there is no mention of a specific predetermined force, thus there is a lack of antecedent basis for this limitation.  Removing this limitation from the claim would then leave the claim with stating that the indicator surfaces have a predetermined position however this would also be included by claim 5 since the claim 22 isn’t setting forth a specific position.  In other words in an assembled device all generical locations are predetermined and thus the recitation does not add anything additional.  Based on this it is suggested that claim 22 be deleted as it provides no distinguishing additional feature.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 14 was previously an independent claim which Applicant has amended into a dependent claim of claim 1 while also amending claim 1 to define the indicator surfaces as coplanar when the predetermined tension force is applied.  Claim 14 now states that the indicator surfaces have a predetermined position relative to each other when the tension force is applied.  This fails to further limit since claim 1 now clearly defines the positioning of the surfaces a coplanar when the force is applied.  It is further noted that if the intent is for this claim to define other different relative positions (other than coplanar) then the recitation could be viewed as broadening claim 1 which is also not permitted under 35 USC 112(b).  To resolve the issue above and avoid any future complications under 35 USC 112(b) it is suggested that claim 14 be canceled.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1, 3-10, 13 and 16-21 are allowed.  Claims 15 and 23 would be allowable pending the corrections suggested above.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/Primary Examiner, Art Unit 3656